Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/4/21 has been entered. 
Response to Arguments
Applicant’s comment with respect to the AFCP is noted.  Applicant’s remark presents no argument nor does it contain any explanation showing why a minor wording manipulation would render patentable distinct over the reference claims.  The non-statutory double patenting rejection is maintained.  In an attempt to expedite the prosecution, the rejection has been modified with further details. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 47-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,462,802.  
Although the claims at issue are not identical, they are not patentably distinct from each other because at least one of the instant claims is either anticipated or would have been obvious over the patents claims.  

The examined claim 1 recites,
“A wireless transmit/receive unit (WTRU) comprising circuitry including a transmitter, a receiver and a processor, configured, at least in part, to: 
determine, for an upcoming scheduling period, a transmission period (TP) resource and a periodicity for the TP resource to use for transmissions during a plurality of TPs within the scheduling period; 
transmit a scheduling assignment (SA) transmission indicating the TP resource, wherein the SA transmission is transmitted during any TP of the plurality of TPs in which the WTRU has data to transmit via a device- to-device (D2D) link; and 
transmit data via a D2D link using the TP resource during any TP of the plurality of TPs in which the SA transmission indicating the TP resource is transmitted.”

In sum, the examined claim 1 directs to, a WTRU that determines transmission period (TP) resource and a periodicity (i.e., time interval, TTI, or the like) for transmitting signal and the WTRU transmits a scheduling assignments (SA), presumably a corresponding D2D device, wherein the SA includes the TP resource and the periodicity for an upcoming transmission schedule.  Then, the WTRU transmit D2D data using the indicated TP resource.  Or in other words, the WTRU transmits D2D data using the resource, including time-frequency and time interval specified by the SA. 
Similarly, the reference claims also direct to the idea of transmitting data using D2D link based on the resource derived from the transmitted SA resource, i.e., transmit D2D data to the second WTRU over the set of allowed D2D data resources according to a second transmission period (TP) using the autonomously selected one or more transmission patterns, (see claim 1).  The allowed D2D data resource is a time resource determined from a transmission pattern and a transmission parameter being selected based on an SA resource (see claim 5) and as indicated by the SA (see claim 6).
1 also recite, in the D2D data transmission, the WTRU determines a set of allowed device-to-device (D2D) data resources that is equivalent to TP resource by selecting one of transmission patterns and one of transmission parameter.  And the WTRU transmits D2D data over the set of allowed D2D data resources according to a second or a determined transmission period (TP) using the selected transmission pattern, and according to the selected transmission parameter, see claim 1.  
In light of the specification of the reference, the D2D data communication resource encompasses time, frequency, and periodicity, “[t]he set of D2D data communications resources may include one or more of a set of PRBs, a set of subframes, a set of transmission patterns (e.g., in time, frequency or time and frequency), or a scheduling period duration.” See ¶ 0081.  
As well, the ref‘802, claims 3, 5, and 6, clearly recites respectively: 
“a transmission pattern comprises a time pattern”; 
“transmission patterns is based on one or more of a WTRU ID, a transmission pattern index, a transmission parameter, or a scheduling assignment (SA) resource”; and 
“allowed D2D data resources for D2D data transmission, the one or more transmission patterns for D2D data transmission, and the one or more transmission parameters for D2D data transmission are indicated in the SA transmission to the second WTRU.”
Lastly, the ref’802 claims includes the WTRU transmits an SA and determines the allowed D2D data resource based on the SA.  That is “select a subset of scheduling assignment (SA) resources for transmission of an SA to the second WTRU from a pre-configured set of allowed SA resources, transmit the SA to the second WTRU according to a first transmission period using the autonomously selected subset of SA resources,” see claim 1, and  “allowed D2D data resources are indicated in the SA transmission to the second WTRU,”  see claim 6.
For the aforementioned reasons, at least the examined claims 47 and 57 are not patentably distinct from the reference claims.

Reference claims
1. 	A first wireless transmit/receive unit (WTRU) comprising: a processor; a memory comprising instructions that when executed by the processor cause the first WTRU to: 
determine whether the first WTRU has D2D data to transmit to a second WTRU; and on a condition that the first WTRU has D2D data to transmit to the second WTRU: 
autonomously select a subset of scheduling assignment (SA) resources for transmission of an SA to the second WTRU from a pre-configured set of allowed SA resources, transmit the SA to the second WTRU according to a first transmission period using the autonomously selected subset of SA resources; 
determine a set of allowed device-to-device (D2D) data resources for D2D data transmission to the second WTRU, autonomously select one or more transmission patterns for D2D data transmission to the second WTRU, autonomously select one or more transmission parameters for D2D data transmission to the second WTRU, and 
transmit D2D data to the second WTRU over the set of allowed D2D data resources according to a second transmission period using the autonomously selected one or more transmission patterns, and according to the autonomously selected one or more transmission parameters. 
2. 	The first WTRU of claim 1, wherein transmitting the D2D data to the second WTRU comprises transmitting data mapped to a D2D service. 
3. 	The first WTRU of claim 1, wherein a transmission pattern comprises a time pattern. 
4. 	The first WTRU of claim 1, wherein autonomously selecting the one or more transmission patterns comprises autonomously selecting the one or more transmission patterns from a pre-configured set of transmission patterns. 

6. 	The first WTRU of claim 4, wherein the set of allowed D2D data resources for D2D data transmission, the one or more transmission patterns for D2D data transmission, and the one or more transmission parameters for D2D data transmission are indicated in the SA transmission to the second WTRU. 7. 	The first WTRU of claim 1, wherein the transmission parameters comprise one or more of Transport Block Size (TBS), modulation and coding scheme (MCS), bandwidth (BW), number of Physical Resource Blocks (PRBs), number of HARQ processes, inter-PDU interval time, or number of HARQ transmissions. 
8. 	The first WTRU of claim 1, wherein the processor is configured to determine the set of allowed D2D resources or allowed SA resources based on a signal received from a second WTRU, wherein the signal is received via a D2D channel using a D2D related control message. 
9. 	The first WTRU of claim 1, wherein the set of allowed D2D data resources for D2D data transmission to the second WTRU or the set of allowed SA resources for transmission of an SA to the second WTRU are pre-configured. 
10. 	The first WTRU of claim 1, wherein the processor is configured to randomly select the subset of SA resources for transmission from the set of allowed SA resources. 
11.	A device-to-device (D2D) communication method comprising: determining whether a first WTRU has D2D data to transmit to a second WTRU; and on a condition that the first WTRU has D2D data to transmit to the second WTRU: autonomously selecting a subset of scheduling assignment (SA) resources for transmission of an SA from a pre-configured set of allowed SA resources, transmit the SA to the second WTRU according to a first transmission period using the autonomously selected subset of SA resources according to determined transmission parameters, determining a set of allowed D2D data resources for D2D data transmission to the second WTRU, autonomously selecting one or more transmission patterns for D2D data transmission to the second WTRU, autonomously selecting one or more transmission parameters for D2D data transmission to the second WTRU, and transmitting D2D data to the second WTRU over the set of allowed D2D data resources according to a second transmission period using the autonomously selected transmission patterns, and according to the autonomously selected transmission parameters. 
12. 	The method of claim 11, wherein transmitting the D2D data to the second WTRU comprises transmitting data mapped to a D2D service. 
13. 	The method of claim 11, wherein a transmission pattern comprises a time pattern. 

15. 	The method of claim 14, wherein autonomously selecting the one or more transmission parameters is based on one or more of a WTRU ID, a transmission pattern index, a transmission parameter, or a scheduling assignment (SA) resource. 
16. 	The method of claim 14, wherein the set of allowed D2D data resources for D2D data transmission, the one or more transmission patterns for D2D data transmission, and the one or more transmission parameters for D2D data transmission are indicated in the SA in the SA transmission to the second WTRU. 
17. 	The method of claim 11, wherein the transmission parameters comprise one or more of Transport Block Size (TBS), modulation and coding scheme (MCS), bandwidth (BW), number of Physical Resource Blocks (PRBs), number of HARQ processes, inter-PDU interval time, or number of HARQ transmissions. \
18.	The method of claim 11, comprising determining the set of allowed D2D resources or allowed SA resources based on a signal received from a second WTRU, wherein the signal is received via a D2D channel using a D2D related control message. 
19.	The method of claim 11, wherein the set of allowed D2D data resources for D2D data transmission to the second WTRU or the set of allowed SA resources for transmission of an SA to the second WTRU are pre-configured. \
20.	 The method of claim 11, comprising randomly selecting the subset of SA resources for transmission from the set of allowed SA resources. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        7/1/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See reference claims section for claims verbatim.